Judgment and order reversed upon the law and the facts and a new trial granted, costs to abide the event. The trial court erred in admitting the testimony of the witness Molloy, over objection and exception of the plaintiff, with respect to tests or observations made by that witness under conditions dissimilar to those prevailing at the time of the accident. (Green v. Long Island Railroad Co., 131 App. Div. 277; Parker v. Erie Railroad Company,' 153 id. 938; Bretsch v. Plate, 82 id. 399.) The defendant’s alleged negligence in the operation of its train in other respects is to be determined in the light of the ordinance  which disabled defendant from having recourse to the locomotive whistle to warn wayfarers. Lazansky, P. J., Kapper, Carswell, Scudder and Tompldns, JJ., concur.